UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 10-1947


MILDRED C. KNIGHT; BOBBY KNIGHT, III,

                 Plaintiffs - Appellants,

            v.

EPISCOPAL CHURCH OF THE UNITED STATES; BISHOP KATHARINE
JEFFERTS SCHORI; EPISCOPAL DIOCESE OF LOWER SOUTH CAROLINA;
REVEREND MARK J. LAWRENCE; EPISCOPAL CHURCH HOME; FAMILY
SERVICES INCORPORATED; IRIS ALBRIGHT; IRVIN CONDON; WALTER
KAUFFMAN; GLENN CHURCHILL; JOHN DOES; JANE DOES; LINDA K.
JONES; C. CHLOE; FREDERICK R. TONNEY,

                 Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Charleston. David C. Norton, Chief District
Judge. (2:10-cv-00516-DCN)


Submitted:    November 18, 2010            Decided:   November 24, 2010


Before AGEE, Circuit Judge, and HAMILTON, Senior Circuit Judge. *


Affirmed by unpublished per curiam opinion.


Mildred C. Knight, Bobby Knight, III, Appellants Pro Se.


     *
          The opinion is filed by a quorum pursuant to 28 U.S.C.
§ 46(d)
Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

            Mildred C. Knight and Bobby Knight, III, appeal the

district court’s orders denying their motion to reconsider the

order adopting the magistrate judge’s report and recommendation

and dismissing their purported civil rights action for lack of

jurisdiction.       We    have    reviewed    the   record      and    find   no

reversible error.      Accordingly, we affirm for the reasons stated

by the district court.         Knight v. Episcopal Church of the United

States, No. 2:10-cv-00516-DCN (D.S.C. July 26, 2010 & Aug. 10,

2010).     We dispense with oral argument because the facts and

legal    contentions     are   adequately    presented    in   the     materials

before   the   court   and     argument   would   not    aid   the    decisional

process.

                                                                        AFFIRMED




                                      3